Citation Nr: 0703155	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  96-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was most recently before the Board in March 2004.  
At that time, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
service connection for PTSD and remanded the case for 
additional development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  An inservice stressor has not been verified by the 
objective evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  The VCAA applies in 
the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an August 2005 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice substantially complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The claim was then 
readjudicated (See July 2006 supplemental statement of the 
case).  Therefore, it is not prejudicial to the veteran to 
consider his claim on the merits at this time; the Board 
finds that the notice requirements of the VCAA are satisfied.

In September 2006 the veteran received notice regarding 
rating of the disability on appeal and effective dates of 
awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA PTSD examinations and treatment 
records.  Both the NPRC and the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) have been contacted 
in an effort to verify the veteran's stressors.  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria and Analysis

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA records in the veteran's claims file contain diagnoses of 
PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  Indeed, there is no service department 
evidence that the veteran engaged in combat, and so service 
connection for PTSD requires credible supporting evidence 
that a claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f).

As noted, while VA treatment records contain diagnoses of 
PTSD, the records do not note specific in-service stressors 
supporting the PTSD diagnosis.  Instead, the PTSD diagnosis 
(on the January 1997 VA PTSD examination) has been linked to 
"Traumatic Vietnam War experiences."

The veteran's stressors include witnessing the death of his 
closest service comrade by a RPG that "came through the 
windshield of the truck that hit his friend [that he] was 
riding in, and killed him."  In attempting to confirm this 
stressor, however, the RO was informed by NPRC and USACRUR 
that the veteran had ended his service in Vietnam (November 
1967) prior to the service comrade's death in December 1967.

The veteran's other reported stressor involves being ambushed 
while walking back to camp with two service comrades after 
their military vehicle had broken down.  It is contended that 
after walking a short distance toward camp, "a number of 
Vietnamese rushed out with blood curdling screams, and began 
firing at them."  It is alleged that the veteran and his 
comrades took cover in a ditch as a firefight ensued between 
the Vietnamese and the S. Korean soldiers who were providing 
security for the camp.  The veteran asserted that gun ships 
were called in, dropping shells on the side opposite them.  
The soldiers reportedly stayed in the ditch overnight and 
made their way back to camp the next day.  According to the 
veteran's May 1996 statement, one of the service comrades 
with him, "K", was wounded and had to be sent to an Army 
field hospital for treatment.  In a statement received in 
August 2004, the other service comrade involved with the 
veteran and "K" in the aforementioned ambush, G.R.B., 
stated that we "did not want to return fire, as the Koreans 
did not know who we were and might mistake us for VC."

The Board here observes that the veteran's statement 
concerning the ambush incident and G.R.B.'s statement are 
incongruous.  First, G.R.B's statement made no references to 
the presence of "K" or to the fact that gun ships were 
involved in the incident.  Further, in the May 1996 statement 
the veteran indicated that their weapons had been left in the 
motor pool, whereas G.R.B. has stated that the soldiers had 
their weapons but chose not to fire them for strategic 
reasons.

More important than any differences between the veteran's and 
G.R.B's statement concerning this stressor event, however, is 
the fact that the RO has attempted to confirm this stressor.  
USACRUR has indicated that they could find no record of an 
injury to "K" or even that the ambush incident even took 
place.  In correspondence dated in November 2005, USACRUR 
replied as follows:

We reviewed all the combat unit records 
submitted by the 14th Engineer Battalion 
and its' higher headquarters the 35th 
Engineer Group for the April-June 1967 
time period that are available in the 
U.S. Army Vietnam War record collection.  
We were unable to locate a record 
submitted by either unit documenting the 
firefight incident listed in [the 
veteran's] claim.

After a careful review of the evidence, including the 
veteran's October 1996 RO and July 2000 Board hearing 
testimony, the Board must conclude that a claimed stressor 
has not been verified by credible supporting evidence, and 
the veteran's claim for service connection therefore does not 
meet the requirements of 38 C.F.R. § 3.304(f).  The evidence 
reveals that the veteran could not have witnessed the death 
of his service comrade as claimed, and the ambush event 
stressor has likewise not been shown by the objective 
evidence of record.

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators, and the matter of whether 
there is credible supporting evidence of a veteran's account 
of a stressor is a question of fact and credibility to be 
determined by the Board.  See Cohen. The lack of sufficiently 
credible supporting evidence of a claimed stressor is the 
determinative factor in this case.

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


